DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered. 
Priority
	This application claims priority from application provisional application 61347650, filed 5/24/10 and PCT/EP2011/058484, filed 5/24/10.

Status of Claims
	Claims 1, 5-14, 16, 18-21, and 23-31 are pending.
	Claims 12-14, 16, 18-21, and 23-26 have been withdrawn from consideration.
	Claims 2-4 have been cancelled.

Election/Restrictions
Applicant elected Invention Group I (Implant) and Species 3 (Figure 1C) with traverse on 08/17/20. 
Claim Rejections - 35 USC § 112
The previous 112 rejection regarding the designation that coatings are not part of the body is persuasive.  The coatings are now considered separate structures adjacent to the body and surfaces of the implant.  Therefore the 112 rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Strzepa et al (Strzepa) US 20090228104 A1 in view of Irena Gotman et al (Gotman) "Titanium Nitride-Based Coatings on Implantable Medical Devices" (Cited in the applicant’s IDS received on 08/06/2019) Shepperd US 4,863,476 and Beam et al (Beam) 20030065400 A1.
Strzepa discloses a titanium implant 100 comprising a body 105 comprising an articulating surface 110 corresponding to an articulating surface of a joint (the curved surface is designed to be flush within a patients joint), a bone contacting surface 115, a cartilage contacting surface 120 between the articulating and bone contacting surfaces,  and a post 130, where the bone surfaces and post can comprise a coating of hydroxyapatite (HA) [0056] which has both chondrointegration and osseointegration properties.
However, Strzepa does not specifically disclose a coating of hydroxyapatite (HA) on the cartilage surface, the percentage of HA, or the use of a titanium Nitride coating on the articulating surface.
Shepperd discloses that it is old and known in the art of bone implants to use coatings for promoting cartilage ingrowth.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the hydroxyapatite (HA) coating of Strzepa past the bone contacting surface along the entire intermediate cartilage contacting surface (100% coverage) in order to utilize the chondrointegration and osseointegration properties of hydroxyapatite (HA) which will promote both bone and cartilage ingrowth into the implant.  

Beam [0381] teach the use of 100% HA coatings in the same field of endeavor for the purpose of optimizing the promotion of ingrowth around and through the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the HA coating along the cartilage surface as taught by Shepperd and with HA at a rate of greater than 95% as taught by Strzepa in order to optimize the promotion of ingrowth around and through the implant.  

Gotman teaches the use of titanium nitride coatings on articulating surfaces are old and well known in the same field of endeavor for the purpose of providing increased hardness and friction/corrosion resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the titanium nitride coating taught by Gotman with the articulating surface of Strzepa in order to improve the durability of the implant by improving friction and corrosion resistance.  This will result in the first coating being harder and more durable than the underlying implant body,

In regards to claim 9, it would be obvious to leave part of the post uncoated with any bioactive material in order to maintain the stronger properties of the titanium base structure.  It would have been obvious to provide the implant of the Combination without the HA coating provided on the stem, such that the stem remains formed from just the titanium base layer.  This maintains the integrity and allows the natural chondrointegration and osseointegration properties of titanium.
In regards to claim 29, the comparison of the height of the cartilage contacting surface coating to the patient would wholly depend on the location and condition of the implant site.  Accordingly the modification described above allowing for 100% covering of the cartilage contacting surface would equate to a height of at least 75% of a thickness of cartilage found in at least some patients.  Considering the variety of implant sites throughout the body with cartilage and bone and the possibility of varied thicknesses (health patient, natural deterioration, diseased deterioration, and surgical removal), there are inherently some patients and implant sites matching the required range with respect to the implant of Strzepa.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
The applicant’s arguments are focused around the teachings of the cartilage surface coating and percentage of HA.  The applicant argues to disqualify the Beam reference.  This is persuasive but does not place the application in condition for allowance because Shepperd teaches that it is old and known to utilize HA coatings to promote both bone ingrowth as well as cartilage ingrowth.  The applicant argues that the teachings of Beam do not remedy the base reference deficiencies because the HA of Beam is not a coating.  This is not persuasive because the prior art combination is not relying on Beam to teach a coating.  The rejection merely relies on Beam to teach that it is known in the art of bone implants to provide HA coatings in the range of 100%.  This optimizing teaching will modify the existing HA coating of Strzepa to promote optimal conditions for cartilage and bone ingrowth along their contacting surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher D. Prone/Primary Examiner, Art Unit 3738